Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Christian Michel on 07/14/21.
Claim 1: A method for manufacturing a fuel cell separator by forming a conductive oxide film on a surface of a metal substrate using a mist CVD method, the method comprising:
preparing a raw material solution containing a precursor of the conductive oxide film and hydrochloric acid;
atomizing the raw material solution to generate a mist; and
supplying the mist to the surface of the metal substrate to form the conductive oxide film on the surface of the metal substrate through a reaction by heat,
wherein the raw material solution further contains nitric acid, and
wherein the raw material solution has a ratio of a mass concentration of nitric acid to a mass concentration of hydrochloric acid in a range of 0.4 or more and 3.6 or less; 
wherein the raw material solution has the mass concentration of hydrochloric acid in a range of 1.7 mass% or more and [[2.0]] 1.8 mass% or less: and
wherein the raw material solution has the mass concentration of nitric acid in a range of 0.7 mass% or more and 6.0 mass% or less.
the ratio of a mass concentration of nitric acid to mass concentration of hydrochloric acid in a range of 1.8 or more and 3.6 or less.
Claim 3: The method for manufacturing a fuel cell separator according to claim 2,
wherein the raw material solution has [[a]] the ratio of a mass concentration of nitric acid to mass concentration of hydrochloric acid in a range of 1.8 or more and 2.8 or less.
Claim 4 has been cancelled.
Allowable Subject Matter
Claims 1-3 are allowed. The following is an examiner’s statement of reasons for allowance: Fujita et al( Japanese Patent:2017-199535) teaches using mist CVD for making conductive oxide for fuel cell separator, and teaches atomizing raw material and generating mist by dissolving the raw material and making a solution[abstract, 0022, 0030], but does not teach dissolving in nitric acid and hydrochloride acid. The examiner did not find a reference teaching vapor depositing conductive oxide layer by dissolving raw material in nitric acid and hydrochloric acid (aqua regia) with concentration and ration requires by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712